Title: From Thomas Jefferson to Charles Willson Peale, 7 November 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


               
                  
                     Dear Sir
                  
                  Washington Nov. 7. 04
               
               The two polygraphs you sent by the stage arrived in perfect order. the improvement in the writing apparatus is indeed precious. I find the pen now as light as a free pen. I immediately delivered to mr Madison the largest, with which he is well pleased, and I retain the smaller and more portable one. it pleases me extremely, and I do not know that I could desire an addition to it, but your screw pens. I do not think their weight would be objectionable, and to a person who writes with a fine pointed pen, a frequent adjustment is indispensable, and inconvenient without the screw. I am very apprehensive that the two boards, with all the care you can employ, will warp and defeat the accuracy of the copying pen. I have now packed up the one you brought here for me; and I should have sent it by the stage, but that we hourly expect a Philadelphia vessel here which is to return immediately & would certainly carry it more safely. however as it is very securely packed, if she does not arrive immediately I will send it by the stage. in the mean time I will keep & use the portable one, and should it be proof against warping, I would prefer keeping it, as I am persuaded that on the return of mine mr Beckley will be glad to recieve it, that being the identical one he saw & was pleased with.
               I must now ask the favor of you to furnish me with one for a friend in Europe to whom I wish to present it. (mr Volney) to be made in your neatest stile, and in the portable form I am now using, to wit, Hawkins’s, I think it would be better to equip it with a pair of screw pencases, and a pair of those which take in the whole quill, that he may suit himself. when ready, be so good as to notify me, without sending it on, as I may perhaps find an opportunity at Philadelphia of shipping it for France. let me know at the same time what should be paid you for the exchange of the present polygraphs which I shall chearfully remit with the price of the one to be now made. Accept my affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            